Following a foreclosure auction conducted on March 26, 2007 the highest bidder at the auction defaulted by failing to appear for a scheduled closing. The plaintiff, who was the second highest bidder at the auction, moved, inter alia, for an order directing the transfer of title of the subject premises to Countrywide Home Loans, Inc., as the plaintiffs ultimate assignee. Under the unique circumstances of this case, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion. A foreclosure action is equitable in nature and triggers the equitable powers of the court (see Notey v Darien Constr. Corp., 41 NY2d 1055, 1055-1056 [1977]). “Once equity is invoked, the court’s power is as broad as equity and justice require” (Norstar Bank v Morabito, 201 AD2d 545, 546 [1994]).
*949The parties’ remaining contentions are without merit. Prudenti, P.J., Skelos, Covello and Austin, JJ., concur.